EXHIBIT 10.03


WARRANT NO: ___________

FORM OF WARRANT CERTIFICATE

__________ Shares

PALATIN TECHNOLOGIES, INC.
COMMON STOCK PURCHASE WARRANT CERTIFICATE

THE WARRANTS EVIDENCED BY THIS CERTIFICATE
ARE NOT EXERCISABLE AFTER 5:00 P.M.,
NEW YORK CITY TIME, ON
APRIL __, 2011

THIS CERTIFIES THAT:

______________________________________ or registered assigns is the registered
holder (the “Registered Holder”) of the number of Warrants set forth above, each
of which represents the right to purchase from Palatin Technologies, Inc., a
Delaware corporation (the “Company”), one fully paid and nonassessable shares of
Common Stock, par value $0.01 per share (the “Common Stock”), of the Company, at
the initial exercise price of $2.88 per Warrant (the “Exercise Price”) at any
time on or after October __, 2006 (the next business day six months after the
date of issuance of the Warrants) and prior to the Expiration Date (as
hereinafter defined), by surrendering this Warrant Certificate, with the Form of
Election to Purchase duly executed at the principal office of the Company and by
paying in full the Exercise Price. The term “Warrant” as used herein shall
include this Warrant, and any warrants delivered in substitution or exchange
therefore as provided herein. Payment of the Exercise Price shall be made in
United States currency, by certified check, wire transfer or money order payable
to the order of the Company or through the cashless exercise provisions herein.

        The Warrants and shares of Common Stock obtainable upon exercise of the
Warrants have been registered on a Form S-3, File No. 333-132369 (the
“Registration Statement”), which registration statement has been declared
effective by the Securities and Exchange Commission (the “Commission”) on March
31, 2006.

        This Warrant Certificate is issued under and in accordance with the
Securities Purchase Agreement dated as of April __, 2006, (the “Securities
Purchase Agreement”) between the Company and the Registered Holder, as amended
and is subject to the terms and provisions contained in the Securities Purchase
Agreement. Unless otherwise defined herein, the capitalized terms used herein
shall have the meaning assigned to such terms in the Securities Purchase
Agreement.


--------------------------------------------------------------------------------




        As soon as practicable after the date of exercise of any Warrants, the
Company shall issue, or cause the transfer agent for the Common Stock, if any,
to issue a certificate or certificates for the number of full shares of Common
Stock to which such Registered Holder is entitled, registered in accordance with
the instructions set forth in the Form of Election to Purchase. Such
certificates shall be delivered or electronically transferred within three (3)
business days of the Company’s receipt of the Form of Election to Purchase. All
shares of Common Stock issued upon the exercise of any Warrants shall be validly
authorized and issued, fully paid and nonassessable, and free from all taxes,
liens and charges created by the Company in respect of the issue thereof. All
shares of Common Stock issuable upon exercise of this Warrant shall not carry
any restrictive legends and be immediately saleable by its Registered Holder
without restriction under the Securities Act provided that there is either an
effective registration statement for the issuance of such shares of Common Stock
or that the issuance is pursuant to Rule 144(k) of the Securities Act. Each
person in whose name any such certificate for shares of Common Stock is issued
shall for all purposes be deemed to have become the holder of record of the
Common Stock represented thereby on the date of exercise of the Warrants
resulting in the issuance of such shares, irrespective of the date of issuance
or delivery of such certificate for shares of Common Stock.

        In the event that less than all of the Warrants represented by a Warrant
Certificate are exercised, the Company shall execute and mail, by first-class
mail, within 30 days of the date of exercise, to the Registered Holder of such
Warrant Certificate, or such other person as shall be designated in the Form of
Election to Purchase, a new Warrant Certificate representing the number of full
Warrants not exercised. In no event shall a fraction of a Warrant be exercised,
and the Company shall distribute no Warrant Certificates representing fractions
of Warrants. Final fractions of shares shall be treated as provided for herein.

        The Company shall at all times reserve and keep available for issuance
upon the exercise of Warrants a number of its authorized but unissued shares of
Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants.

        Subject to the provisions hereof, the Exercise Price in effect from time
to time shall be subject to adjustment, as follows:

        (a)    In case the Company shall at any time after the date hereof (i)
declare a dividend on the outstanding Common Stock payable in shares of its
capital stock, (ii) subdivide the outstanding Common Stock, (iii) combine the
outstanding Common Stock into a smaller number of shares, or (iv) make a
distribution on its Common Stock, then, in each case, the Exercise Price, and
the number of shares of Common Stock issuable upon exercise of the Warrants in
effect at the time of the record date for such dividend or of the effective date
of such subdivision, combination, or distribution, shall be proportionately
adjusted so that the Holders of the Warrants after such time shall be entitled
to receive the aggregate number and kind of shares which, if such Warrants had
been exercised immediately prior to such time, such Registered Holders would
have owned upon such exercise and been entitled to receive by virtue of such
dividend, subdivision, combination or distribution. Such adjustment shall be
made successively whenever any event listed above shall occur.

2

--------------------------------------------------------------------------------




        (b)    If, at any time while this Warrant is outstanding there is a
Fundamental Transaction, then the Registered Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the amount of Common Stock then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Registered Holder shall be given the same choice as to the Alternate
Consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction. At the Registered Holder’s option and request, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Registered Holder a new warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Registered Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph and insuring that the Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. A “Fundamental Transaction” means any of the
following: (1) the Company effects any merger or consolidation of the Company
with or into another person, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property.

        (c)    No adjustment in the Exercise Price shall be required if such
adjustment is less than $0.01; provided, however, that any adjustments which by
reason of this Warrant are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. All calculations under this
Warrant shall be made to the nearest cent or to the nearest one thousandth of a
share, as the case may be.

        In any case in which this Warrant shall require that an adjustment in
the Exercise Price be made effective as of a record date for a specified event,
the Company may elect to defer, until the occurrence of such event, issuing to
the Registered Holders of the Warrants, if any Registered Holder has exercised a
Warrant after such record date, the shares of Common Stock, if any, issuable
upon such exercise over and above the shares of Common Stock, if any, issuable
upon such exercise on the basis of the Exercise Price in effect prior to such
adjustment; provided, however, that the Company shall deliver to such exercising
Registered Holder a due bill or other appropriate instrument evidencing such
Registered Holder’s right to receive such additional shares upon the occurrence
of the event requiring such adjustment.

3

--------------------------------------------------------------------------------




        Whenever the Exercise Price is adjusted as provided in this Warrant, the
Company will promptly obtain a certificate of the chief financial officer of the
Company setting forth the Exercise Price as so adjusted and a brief statement of
the facts accounting for such adjustment. Whenever any adjustment is made
pursuant to this Warrant, the Company shall cause notice of such adjustment to
be mailed to each Registered Holder of a Warrant Certificate within fifteen (15)
days thereafter, such notice to include in reasonable detail (i) the events
precipitating the adjustment, (ii) the computation of any adjustments, and (iii)
the Exercise Price, the number of shares or the securities or other property
purchasable upon exercise of each Warrant after giving effect to such
adjustment.

        In no event shall the Exercise Price be adjusted below the par value per
share of the Common Stock.

        In case at any time the Company shall propose:

          (a)     to pay any dividend or make any distribution on shares of
Common Stock in shares of Common Stock or make any other distribution (other
than regularly scheduled cash dividends which are not in a greater amount per
share than the most recent such cash dividend) to all holders of Common Stock;
or
            (b)     to issue any rights, warrants, or other securities to all
holders of Common Stock entitling them to purchase any additional shares of
Common Stock or any other rights, warrants, or other securities; or
            (c)     to effect any reclassification or change of outstanding
shares of Common Stock, or any consolidation, merger, sale, lease, or conveyance
of property, described above; or
            (d)     to effect any liquidation, dissolution, or winding-up of the
Company;

then, in each such case, the Company shall cause notice of such proposed action
to be mailed to each Registered Holder of a Warrant Certificate. Such notice
shall be mailed, at least ten (10) days prior to the record date for determining
holders of the Common Stock for purposes of receiving such payment or offer or
at least ten (10) days prior to the earlier of the date upon which such action
is to take place or any record date to determine holders of Common Stock
entitled to receive such securities or other property, as the case may be.

        The Company shall not be required upon the exercise of any Warrant to
issue fractional shares of Common Stock which may result from adjustments in
accordance with this Warrant to the Exercise Price or number of shares of Common
Stock purchasable under each Warrant. If more than one Warrant is exercised at
one time by the same Registered Holder, the number of full shares of Common
Stock which shall be deliverable shall be computed based on the number of shares
deliverable in exchange for the aggregate number of Warrants exercised. With
respect to any final fraction of a share called for upon the exercise of any
Warrant or Warrants, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to the same fraction of the current market
price of a share of Common Stock calculated in accordance with this Warrant.

4

--------------------------------------------------------------------------------




        The Registered Holder may elect to receive, without the payment by the
Registered Holder of the aggregate Warrant Price in respect of the shares of
Common Stock to be acquired, shares of Common Stock equal to the value of this
Warrant or any portion hereof by the surrender of this Warrant (or such portion
of this Warrant being so exercised) together with the Election to Purchase duly
executed, at the office of the Company. Thereupon, the Company shall issue to
the Registered Holder such number of fully paid, validly issued and
nonassessable shares of Common Stock as is computed using the following formula:

X = Y (A – B)
         A

where

X =     the number of shares of Common Stock which the Registered Holder has
then requested be issued to the Registered Holder;

Y =     the total number of shares of Common Stock covered by this Warrant which
the Registered Holder has surrendered at such time for cash-less exercise
(including both shares to be issued to the Registered Holder and shares to be
canceled as payment therefor);

A =     the "Market Price" of one share of Common Stock as at the time the
cash-less exercise election is made; and

B =     the Warrant Price in effect under this Warrant at the time the cash-less
exercise election is made.

        No Warrant may be exercised prior to October __, 2006, being the next
business day falling six months after the date of issuance of the Warrants.

        No Warrant may be exercised after 5:00 P.M., New York City time, on the
expiration date (the “Expiration Date”) which will be April __, 2011. All
Warrants evidenced hereby shall thereafter become void.

        No Warrant Certificate shall entitle the registered holder thereof to
any of the rights of a stockholder of the Company, including, without
limitation, the right to vote, to receive dividends and other distributions, to
receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company.

        If any Warrant Certificate shall be mutilated, lost, stolen or
destroyed, the Company in its discretion may execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Warrant Certificate,
or in lieu of or in substitution for a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate for the number of Warrants represented by
the Warrant Certificate so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Warrant
Certificate, and of the ownership thereof, and indemnity, if requested, all
satisfactory to the Company. Applicants for such substitute Warrant Certificates
shall also comply with such other reasonable regulations and pay such other

5

--------------------------------------------------------------------------------




reasonable charges incidental thereto as the Company may prescribe. Any such new
Warrant Certificate shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant Certificate shall be at any time enforceable by anyone.

        Prior to the latest time at which the Warrants may be exercised, subject
to any applicable laws, rules or regulations restricting transferability,
Warrant Certificates, subject to the provisions hereof, may be split up,
combined or exchanged for other Warrant Certificates representing a like
aggregate number of Warrants or may be transferred in whole or in part. Any
holder desiring to split up, combine or exchange a Warrant Certificate or
Warrant Certificates shall make such request in writing delivered to the Company
at its principal office and shall surrender the Warrant Certificate or Warrant
Certificates so to be split up, combined or exchanged at said office with the
Form of Assignment. Upon any such surrender for split up, combination, exchange
or transfer, the Company shall execute and deliver to the person entitled
thereto a Warrant Certificate or Warrant Certificates, as the case may be, as so
requested in the Form of Assignment.

        The Company will pay any documentary stamp taxes attributable to the
initial issuance of Common Stock issuable upon the exercise of the Warrant;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any transfer involved in the issuance
or delivery of any certificates for Common Stock in a name other than that of
the Registered Holder in respect of which such shares are issued, and in such
case, the Company shall not be required to issue or deliver any certificate for
Common Stock or any Warrant until the person requesting the same has paid to the
Company the amount of such tax or has established to the Company’s reasonable
satisfaction that such tax has been paid. The Registered Holder shall be
responsible for income taxes due under federal, state or other law, if any such
tax is due.

        Any Warrant Certificate surrendered upon the exercise of Warrants or for
split up, combination, exchange or transfer, or purchased or otherwise acquired
by the Company, shall be canceled and shall not be reissued by the Company; and,
except as otherwise provided herein in case of the exercise of less than all of
the Warrants evidenced by a Warrant Certificate or in case of a split up,
combination, exchange or transfer, no Warrant Certificate shall be issued
hereunder in lieu of such canceled Warrant Certificate. Any Warrant Certificate
so canceled shall be destroyed by the Company.

        Every holder of a Warrant Certificate by accepting the same consents and
agrees with the Company and with every other holder of a Warrant Certificate
that:

          (a)     transfer of the Warrant Certificates shall be registered on
the books of the Company only if surrendered at the principal office of the
Company, duly endorsed or accompanied by a proper instrument of transfer; and
            (b)    prior to due presentment for registration of transfer, the
Company may deem and treat the person in whose name the Warrant Certificate is
registered as the absolute owner thereof and of the Warrants evidenced thereby
(notwithstanding any notations of ownership or writing on the Warrant
Certificates made by anyone other than

6

--------------------------------------------------------------------------------




  the Company) for all purposes whatsoever, and the Company shall not be
affected by any notice to the contrary.

        The laws of the State of New York shall govern this Warrant Certificate.

        IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to
be duly executed.

  PALATIN TECHNOLOGIES, INC.
 
    By: _______________________________________________   Stephen T. Wills, Vice
President and   Chief Financial Officer
    Dated: _______________________________________________


7

--------------------------------------------------------------------------------




FORM OF
ELECTION TO PURCHASE

        The undersigned hereby irrevocably elects to exercise of the Warrants
represented by this Warrant Certificate and to purchase the shares of Common
Stock issuable upon the exercise of said Warrants, and requests that
certificates for such shares be issued and delivered as follows:

ISSUE
TO:


--------------------------------------------------------------------------------

(NAME)
  at


--------------------------------------------------------------------------------

(ADDRESS, INCLUDING ZIP CODE)
 
 

--------------------------------------------------------------------------------

(SOCIAL SECURITY OR OTHER TAX IDENTIFYING NUMBER)
  DELIVER
TO:


--------------------------------------------------------------------------------

(NAME)
  at


--------------------------------------------------------------------------------

(ADDRESS, INCLUDING ZIP CODE)
 

        If the number of Warrants hereby exercised is less than all the Warrants
represented by this Warrant Certificate, the undersigned requests that a new
Warrant Certificate representing the number of full Warrants not exercised be
issued and delivered as set forth below.

--------------------------------------------------------------------------------


  Complete if the shares are to be delivered electronically:
      Broker Name         Phone Number         Fax Number         DTC
Participant Number         Broker Account Number      


8

--------------------------------------------------------------------------------




        In full payment of the purchase price with respect to the Warrants
exercised and transfer taxes, if any, the undersigned hereby tenders payment of
$ ______________ by certified check or money order payable in United States
currency to the order of the Company.

        Dated: _________________

      (Insert Social Security or
other identifying number
of holder)   (Signature of registered
holder)           (Signature of registered
holder, if co-owned)


NOTE: Signature must conform in all respects to name of holder as specified on
the face
of the Warrant Certificate.


[Complete the following for Cashless Exercise only]

        The undersigned hereby requests the issuance of _________ shares of
Common Stock by surrender of the right to purchase ___________ shares of Common
Stock pursuant to this Warrant. The certificate(s) for the shares issuable upon
such election shall be issued in the name of the undersigned or as otherwise
indicated below.

  __________________________________   Signature
    __________________________________   Name for Registration
    __________________________________   Mailing Address


9

--------------------------------------------------------------------------------




FORM OF

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Assignee named below all of the rights of the undersigned represented by the
within Warrant Certificate, with respect to the number of Warrants set forth
below:

Name of Assignee Address No. of Warrants      



and does hereby irrevocably constitute and appoint
______________________________________ Attorney to make such transfer on the
books of Palatin Technologies, Inc. maintained for that purpose, with full power
of substitution in the premises.

Dated:_______________, 20__.

      (Insert Social Security or other identifying
number of holder)   Signature     (Signature must conform in all respects to
name of holder as specified on the face of the Warrant Certificate.)


10

--------------------------------------------------------------------------------